04/20/2022
                   IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE
                                   October 6, 2021 Session1

            STATE OF TENNESSEE v. WILLIAM EUGENE MOON

               Appeal by Permission from the Court of Criminal Appeals
                           Circuit Court for Coffee County
                         No. 44,905F L. Craig Johnson, Judge
                       ___________________________________

                               No. M2019-01865-SC-R11-CD
                          ___________________________________

William Eugene Moon (“Defendant”) was convicted of attempted second degree murder
and unlawful employment of a firearm during the commission of or attempt to commit a
dangerous felony. Defendant appealed his conviction and asserted, among other things,
that he had been denied the right to a speedy trial and that the trial court erred by allowing
improper impeachment of a defense witness. The Court of Criminal Appeals affirmed the
judgments of the trial court, holding that Defendant was not denied a speedy trial and,
although the trial court erred in allowing the prosecution to improperly impeach a defense
witness, the error was harmless. This Court granted Defendant’s application for permission
to appeal to consider whether the Court of Criminal Appeals applied the proper standard
of review to Defendant’s claim that he was denied a speedy trial, to address the merits of
Defendant’s speedy trial claim, and to determine whether the trial court committed
reversible error in allowing improper impeachment of a defense witness. We hold that the
standard of review for an alleged speedy trial violation is de novo with deference to the
trial court’s findings of fact unless the evidence preponderates otherwise. When reviewed
under this standard, we determine that the Court of Criminal Appeals properly held that
the Defendant was not denied a speedy trial. Further, we agree with the intermediate court
that the trial court erred in allowing improper impeachment of a defense witness. However,
we hold that this error was not harmless and is reversible error. Accordingly, we reverse
the judgment of the Court of Criminal Appeals and vacate the judgments of the trial court.
The case is remanded to the trial court for further proceedings consistent with this opinion.

 Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Criminal
Appeals Reversed; Judgments of the Trial Court Vacated; Case Remanded to Trial
                                    Court



       1
         We heard oral argument through videoconference under this Court’s emergency orders restricting
court proceedings because of the COVID-19 pandemic.
ROGER A. PAGE, C.J., delivered the opinion of the court, in which SHARON G. LEE, JEFFREY
S. BIVINS, and HOLLY KIRBY, JJ., joined.

Paul Andrew Justice, III, Murfreesboro, Tennessee, for the appellant, William Eugene
Moon.

Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; Sophia S. Lee, Senior Assistant Attorney General; Benjamin A. Ball, Senior
Assistant Attorney General; Samantha L. Simpson, Assistant Attorney General; Craig
Northcott, District Attorney General; and Jason Ponder, Assistant District Attorney, for the
appellee, State of Tennessee.

                                              OPINION

                        I. FACTUAL AND PROCEDURAL BACKGROUND

       On December 17, 2017, Corporal Michael Wilder2 was on patrol near apartments
he previously searched for drug trafficking when he saw a black sports utility vehicle with
spray-painted windows. Corporal Wilder drove by the vehicle and observed four
individuals he believed to be avoiding him. He parked in a side alley and watched the
vehicle, noticing the occupants entering and exiting the vehicle to walk to a trailer park on
the other side of the road. Corporal Wilder considered this to be strange behavior and drove
through the trailer park “to figure out what [was] going on.” At the trailer park, Corporal
Wilder observed several people outside, including one man who lowered his head and ran
up to a trailer when he saw Corporal Wilder approaching.

         Corporal Wilder spoke with Larry Woods, an employee of the trailer park,3 outside
of Mr. Woods’ trailer. Corporal Wilder asked Mr. Woods who was inside the trailer, and
Mr. Woods told Corporal Wilder it was Defendant. Corporal Wilder asked Mr. Woods to
retrieve Defendant from the trailer, and Mr. Woods complied. Defendant emerged from the
trailer, standing atop a set of steps. Corporal Wilder believed Defendant appeared “fidgety”
and “nervous” and that Defendant’s breathing “start[ed] to pick up.” To Corporal Wilder,
these were signs of “evasion” or “possible violence.” Corporal Wilder noticed a plastic bag
inside Defendant’s mouth that he believed contained methamphetamine. He instructed
Defendant to spit out the plastic bag, and a tussle ensued between Corporal Wilder and
Defendant. Precisely what happened during that conflict is at the core of this case.

        2
         At the time of the incident, Michael Wilder was senior corporal on day shift and acting sergeant
for the Tullahoma Police Department. At the time of trial, he had transferred to the Manchester Police
Department. For clarity, we will refer to him as “Corporal Wilder” throughout this opinion.
        3
           The record is unclear as to whether Larry Woods was the manager or maintenance man at the
trailer park.
                                                   -2-
        According to Corporal Wilder, Defendant began cursing and actively fighting
against him. Corporal Wilder testified that, during the scuffle, Defendant pulled a gun and
held it against Corporal Wilder’s abdomen. Corporal Wilder tried to get the gun away from
Defendant. He believed Defendant was attempting to use deadly force against him.
According to Corporal Wilder, as a “last resort” he pushed Defendant back and shot at him.

       Defendant’s version of events differs substantially. While he admitted he had a gun
in the waistband of his pants that day, Defendant insisted he did not fight against Corporal
Wilder and he never took the gun out. Rather, Defendant claimed that the gun fell out of
his pants and underneath him after Corporal Wilder shot him.

       It is undisputed that Corporal Wilder shot Defendant five times. Defendant was
transported to a hospital in Alabama for medical treatment, and his arrest warrant was
issued by the General Sessions Court on December 21, 2017, while he was still
hospitalized. The record indicates that Defendant was served with the warrant for his arrest
and incarcerated in Tennessee on January 24, 2018.

        On April 10, 2018, Defendant was indicted for attempted first-degree murder,
resisting arrest, aggravated assault, and two counts of unlawful employment of a firearm
during the commission of or attempt to commit a dangerous felony. He was arraigned in
circuit court on April 17, 2018. At a court appearance on May 9, 2018, he requested a trial
date. On May 23, 2018, the trial court set the trial for November 28, 2018. As the trial date
approached, the State moved for a continuance due to a scheduling conflict with a multi-
day rape trial that had been pending for three years. Defendant opposed the motion, but the
trial court reset his case for February 1, 2019. On January 16, 2019, Defendant filed a
motion to dismiss the charges against him for violation of his right to a speedy trial.4 The
trial court issued a written order denying Defendant’s motion to dismiss on February 7,
2019. Thereafter, the trial court sua sponte moved the trial to February 11, 2019, to allow
Defendant’s trial to proceed over three consecutive weekdays.

       Before the trial began, the State moved to dismiss three counts of the indictment:
Count 2 (resisting arrest), Count 3 (aggravated assault), and Count 4 (one count of unlawful
employment of a firearm during the commission of or attempt to commit a dangerous
felony). Thus, the trial proceeded against Defendant on Count 1 (attempted first-degree
murder), and Count 5 (unlawful employment of a firearm during the commission of or
attempt to commit a dangerous felony). The trial began on February 11, 2019, and
concluded on February 14, 2019.



       4
           Defendant previously filed a “Demand for Speedy Trial” in General Sessions Court.
                                                  -3-
        In addition to Defendant and Corporal Wilder, the court heard testimony from
several other law enforcement officers and eyewitnesses.5 Most notably, and relevant to
the issues presented on appeal before this Court, the State called as a witness Detective
Karl Pyrdom. Detective Pyrdom testified that he arrived at the scene after Officer Wilder
called for backup. He arrived in time to see a “scuffle,” and ran toward the trailer. He heard
Corporal Wilder shouting instructions but did not hear him tell Defendant to drop a
weapon. He stated that he could not see either party’s hands and that he could not see
Defendant holding a weapon. After gunshots were fired, Detective Pyrdom was instructed
by Officer Wilder to “get that gun,” and Detective Pyrdom testified that he picked up a
weapon that he saw on the ground at the foot of the steps to the trailer.

        The defense, in turn, called eyewitness Larry Woods. Mr. Woods described
witnessing the altercation from close range. He emphasized that he did not see Defendant
holding a gun and that, after Corporal Wilder shot Defendant, he did not initially see a gun
on the ground. He later saw Detective Pyrdom kick a gun out from under Defendant, who
was lying on the ground. Mr. Woods son, Donald, was also present at the scene and testified
that he never saw a gun in Defendant’s hand. In addition, J.J.,6 a friend of Defendant’s who
was fourteen years old at the time of the incident, testified that he saw Defendant place a
gun in his pants prior to the altercation with Corporal Wilder. He stated that he observed
the altercation and that there was not a gun in Defendant’s hands.

      The jury convicted Defendant of the lesser-included offense of attempted second-
degree murder and also convicted him of unlawful employment of a firearm during the
commission of or attempt to commit a dangerous felony. The trial court sentenced
Defendant to consecutive sentences of ten years for the attempted second-degree murder
conviction and six years for the employment of a firearm conviction, for a total effective
sentence of sixteen years imprisonment.

       The Court of Criminal Appeals affirmed the judgments of the trial court. See State
v. Moon, No. M2019-01865-CCA-R3-CD, 2021 WL 531308, at *1 (Tenn. Crim. App. Feb.
12, 2021), perm. app. granted, (Tenn. May 13, 2021). Relevant to this appeal, the
intermediate appellate court concluded that Defendant’s right to a speedy trial had not been
violated. Id. at *20. The court determined that the delay was not unreasonable and that
Defendant failed to establish he had been prejudiced by the delay. Id. at *19-*20. The
intermediate court also declined relief to Defendant on his argument that “the trial court
improperly permitted impeachment of defense witness Mr. Larry Woods with prior bad

        5
          For a more thorough recitation of the facts, see the Court of Criminal Appeals opinion, State v.
Moon, No. M2019-01865-CCA-R3-CD, 2021 WL 531308 (Tenn. Crim. App. Feb. 12, 2021), perm. app.
granted, (Tenn. May 13, 2021).
        6
            It is this Court’s custom to use initials when referring to juvenile witnesses.

                                                       -4-
acts of alleged drug dealing.” Id at *12. While agreeing with Defendant that the trial court
admitted the impeachment evidence in error, the court found the error to be harmless and
affirmed Defendant’s convictions. Id. at *15.

       We granted Defendant’s application for permission to appeal to consider whether
the Court of Criminal Appeals applied the proper standard of review to Defendant’s claim
that he was denied a speedy trial, to address the merits of Defendant’s speedy trial claim,
and to determine whether the trial court committed reversible error in allowing improper
impeachment of defense witness Larry Woods.

                                            II. ANALYSIS

              A. Standard of Review for Violation of Right to Speedy Trial

        Both the United States Constitution and the Tennessee Constitution guarantee
criminal defendants the right to a speedy trial.7 See U.S. Const. amend. VI; Tenn. Const.
art. 1 § 9. Defendant argues that his Sixth Amendment right to a speedy trial was violated
and the charges against him must be dismissed. As always, our analysis of an allegation of
error is subject to a particular standard of review, but the parties here disagree on the proper
standard of review to apply to an allegation of a speedy trial violation.

        The State urges this Court to apply an abuse of discretion standard of review, which
is consistent with the standard applied by the intermediate court in this case. See Moon,
2021 WL 531308, at *19. As the Defendant notes, however, it appears that the abuse of
discretion standard of review may have arisen inadvertently. As support for its use of the
abuse of discretion standard of review, the intermediate court cited State v. Hudgins, 188
S.W.3d 663, 667 (Tenn. Crim. App. 2005). Hudgins and another oft-cited Court of
Criminal Appeals case State v. Easterly, 77 S.W.3d 226, 236 (Tenn. Crim. App. 2001),
both refer back to the case of State v. Jefferson, 938 S.W.2d 1, 14 (Tenn. Crim. App. 1996)
as the source of the standard of review. However, the intermediate court in Jefferson simply
concluded that “the trial court did not abuse its discretion in finding that the appellant’s
right to a speedy trial had been violated” without citation. See Jefferson, 938 S.W.2d at 14.
The State acknowledges “several unreported cases” have applied de novo review but faults
those cases for improperly relying on State v. Hawk, 170 S.W.3d 547, 549 (Tenn. 2005),
which did not analyze a speedy trial claim.

       Defendant urges this Court to adopt a de novo standard of review and asserts that
the majority of intermediate court panels have conducted a de novo review. See, e.g., State
v. Hutchings, No. M2008-00814-CCA-R3-CD, 2009 WL 1676057 at *5 (Tenn. Crim. App.

        7
            Tennessee Code Annotated section 40-14-101 (2018) also provides a statutory right to a speedy
trial that is not at issue in this appeal.
                                                  -5-
June 16, 2009); State v. Watson, No. W2004-00153-CCA-R3-CD, 2005 WL 659020, at *4
(Tenn. Crim. App. Mar. 22, 2005); State v. Picklesimer, No. M2003-03087-CCA-R3-CD,
2004 WL 2683743, at *2 (Tenn. Crim. App. Nov. 24, 2004) (explaining that the question
regarding the right to a speedy trial is a mixed question of law and fact subject to de novo
review). Defendant concedes, however, that a number of intermediate court panels have
applied the abuse of discretion standard without noting the conflict in authority. See, e.g.,
State v. Crippen, No. E2011-01242-CCA-R3-CD, 2012 WL 5397109, at *3 (Tenn. Crim.
App. Nov. 6, 2012); Hudgins, 188 S.W.3d 663 at 667; Easterly, 77 S.W.3d 226 at 236;
Jefferson, 938 S.W.2d 1 at 14.

       Defendant further cites to cases from several federal circuits that have adopted the
de novo standard of review, giving deference only to the trial court’s view of the facts. See,
e.g., United States v. Molina-Solorio, 577 F.3d 300, 303-04 (5th Cir. 2009); United States
v. Brown, 498 F.3d 523, 530 (6th Cir. 2007); United States v. Arceo, 535 F.3d 679, 684
(7th Cir. 2008); United States v. Aldaco, 477 F.3d 1008, 1016 (8th Cir. 2007); United States
v. Sutcliffe, 505 F.3d 944, 956 (9th Cir. 2007); United States v. Schlei, 122 F.3d 944, 986
(11th Cir. 1997). Defendant also suggests that the United States Supreme Court would
conduct de novo review of all constitutional claims. See U.S. Bank Nat’l Ass’n ex rel.
CWCapital Asset Mgmt. LLC v. Vill. at Lakeridge, ----U.S.----, 138 S.Ct. 960, 967 n.4
(2018) (“In the constitutional realm, for example, the calculus changes. There, we have
often held that the role of appellate courts ‘in marking out the limits of [a] standard through
the process of case-by-case adjudication’ favors de novo review even when answering a
mixed question primarily involves plunging into a factual record.” (alteration in original)).

       In contrast, the State suggests that, although the United States Supreme Court has
not explicitly announced a standard of review for speedy trial claims, the Court’s analysis
in Barker v. Wingo, 407 U.S. 514 (1972), indicates it would use discretionary review.
Further, the State submits that the Court should adopt the abuse of discretion standard
because Tennessee courts apply this standard to a trial court’s decision to dismiss an
indictment for pre- or post- indictment delay under Tennessee Rule of Criminal Procedure
48(b). See State v. Benn, 713 S.W.2d 308, 311 (Tenn. 1986).

       After review, we agree with Defendant that de novo review is appropriate. More
specifically, we conclude that the standard for appellate review of whether a criminal
defendant was denied his constitutional right to a speedy trial is de novo review with
respect to whether the court correctly interpreted and applied the law. The appellate court
should give deference to the trial court’s findings of fact unless the evidence preponderates
otherwise. We determine this to be the most appropriate standard because, by nature, a
speedy trial violation claim is a mixed question of law and fact. Many of the material facts
required to analyze such claims are undisputed and require no discretion by the trial court.
Determining whether such facts violate a defendant’s right to a speedy trial is a question
of law to be determined de novo by a reviewing court.
                                             -6-
                           B. Defendant’s Speedy Trial Claim

      Having determined the proper standard by which we review a speedy trial claim, we
now turn to the merits of Defendant’s assertion that his right to a speedy trial was violated.

        The relevant undisputed facts in this case are as follows: After being shot on
December 17, 2017, Defendant was transported to a hospital in Alabama to recover. He
was charged in general sessions court on December 21, 2017, and held in an Alabama jail
awaiting transport to Tennessee after his release from the hospital. On January 24, 2018,
Defendant was transported to Tennessee and served with an arrest warrant charging him
with attempted first-degree murder and resisting arrest. February 2, 2018, was Defendant’s
first court date in general sessions court, but the preliminary hearing was continued to
March 8, 2018. On March 7, 2018, Defendant filed a motion for a speedy trial. At the
preliminary hearing on March 8, 2018, Defendant was bound over to circuit court. On April
10, 2018, Defendant was indicted by the Coffee County Grand Jury for attempted first-
degree murder, resisting arrest, aggravated assault, and two counts of possession of a
firearm during the commission or attempt to commit a dangerous felony. Defendant was
arraigned in circuit court on April 17, 2018. Defendant’s trial was set for November 28,
2018, but on November 6, 2018, the State moved to continue the trial due to a scheduling
conflict with a three-year-old rape case. The trial court granted the State’s motion over
Defendant’s objection and rescheduled the trial for February 1, 2019. On January 16, 2019,
Defendant filed a motion to dismiss the indictment due to the violation of his right to a
speedy trial. On February 7, 2019, the trial court entered a written order denying
Defendant’s motion to dismiss. The trial was again continued four more days to allow
Defendant’s trial to proceed over three consecutive weekdays. Ultimately, the trial began
on February 11, 2019, and concluded on February 14, 2019.

        Defendant argues the Court of Criminal Appeals erred in holding that his
constitutional right to a speedy trial was not violated. In determining whether a criminal
defendant was denied a speedy trial, the court examines four factors: (1) the length of the
delay; (2) the reason for the delay; (3) whether there was a demand for a speedy trial; and
(4) the presence and extent of prejudice to the defendant. Barker, 407 U.S. at 530. We will
analyze each factor in turn.

(1) Length of Delay

        Defendant asserts that the pretrial delay in this case of little more than one year
weighs in favor of dismissal, but he admits only “moderately so.” The State submits that
the trial was minimally delayed and that the length of the delay was “not egregious.”
Defendant was charged with four felonies in this case, including attempted first-degree
murder. The trial itself required three days on the court’s calendar and testimony from
                                             -7-
multiple witnesses. The trial began less than fourteen months after the alleged crimes were
committed and less than thirteen months after Defendant was served with the arrest warrant
and transferred to a Tennessee jail. In light of the complex nature of this case, we agree
with the Court of Criminal Appeals that the Defendant received his trial with “customary
promptness” of Tennessee courts and that this factor weighs against Defendant’s claim.
See Moon, 2021 WL 531308, at *19-20.

(2) Reason for Delay

       Defendant asserts that the delay was caused almost entirely by the government,
which should weigh in favor of dismissal. The trial court acknowledged that the delay in
this case was caused almost exclusively by the State, and the evidence does not
preponderate otherwise. The only delay that appears to have been mutually agreed upon by
the State and Defendant was at arraignment to allow time for discovery.

       While we agree that the State was responsible for the majority of the (very brief)
delays in this trial, Defendant has pointed to nothing in the record to support his assertion
that the State’s requests for delays were due to its “negligence or bureaucratic
indifference.” See Doggett v. United States, 505 U.S. 647, 657 (1992) (noting that
negligence on the part of the government “falls on the wrong side of the divide between
acceptable and unacceptable reasons for delaying a criminal prosecution once it has
begun”). Defendant’s trial date was initially set for November 28, 2018. The two
continuances that followed delayed the trial only minimally and were to accommodate a
rape trial in a significantly older case and to ensure that Defendant’s case could be tried
over three consecutive weekdays. We agree with the Court of Criminal Appeals that the
reasons for delay were valid and reasonable. This factor also weighs against Defendant.

(3) Defendant’s Demand for a Speedy Trial

       The third factor contemplates that a defendant requested a speedy trial. See State v.
Berry, 141 S.W.3d 549, 568-69 (Tenn. 2004). It is undisputed that Defendant requested a
speedy trial in this case. We agree with the intermediate court that this factor weighs in
Defendant’s favor.
(4) Prejudice to Defendant

        The State argues that Defendant can only show minimal prejudice, if any, as a result
of the pretrial delay in this case. Defendant asserts he suffered prejudice in the form of
pretrial anxiety and pretrial incarceration. There is no evidence in the record, however,
that the circumstances of Defendant’s pretrial incarceration were unusual or egregious. As
the Court of Criminal Appeals has previously noted, pretrial “anxiety and concern are
‘always present to some extent, and thus absent some unusual showing [are] not likely to
be determinative in [a] defendant’s favor.’” State v. Hernandez, No. M2016-02511-CCA-
                                            -8-
R3-CD, 2019 WL 2150171 at *40 (Tenn. Crim. App. May 15, 2019), perm. app. denied,
(Tenn. Sept. 18, 2019) (alterations in original) (quoting 5 -Wayne Lafave, Criminal
Procedure, § 18.2(e) (4th ed. 2017) (footnotes omitted)). Defendant was incarcerated for
barely more than a year before his trial began. He points to no witnesses whose testimony
he lost during that time nor to any other impairments in his ability to prepare a defense
caused by the delay. In the absence of any discernable prejudice to Defendant, we
determine that this factor also weighs against him.

       In consideration of the foregoing, the only Barker factor that weighs in Defendant’s
favor is that he requested a speedy trial. Indeed, he received one. We agree, therefore, with
the Court of Criminal Appeals that Defendant was not denied his constitutional right to a
speedy trial.

                            C. Impeachment of Defense Witness

       Next, we consider Defendant’s assertion that the Court of Criminal Appeals
improperly conducted a harmless error analysis after concluding that the trial court erred
in allowing the State to impeach defense witness Larry Woods by prior bad acts.

        Larry Woods was called as a defense witness at trial. During cross-examination, the
State sought to question him about his prior bad acts.8 Mr. Woods was an employee at the
trailer park where the incident occurred, and it was his trailer at which the incident took
place. Mr. Woods had known Defendant for approximately twelve to thirteen years. During
direct testimony, Mr. Woods testified that Defendant asked to use the restroom inside his
residence, and Mr. Woods obliged. While Defendant was inside the trailer, Corporal
Wilder pulled his car into the trailer park. Mr. Woods testified that he approached the
Corporal’s vehicle and asked if he could help him. Corporal Wilder responded that Mr.
Woods had a lot of people in his yard that day. Mr. Woods said he did not see a problem
with that and people were outside because the sun was out after a period of bad weather.
Corporal Wilder asked Mr. Woods if he could speak with Defendant. Mr. Woods found
Defendant in the trailer and told him that the Corporal would like to speak with him.
Thereafter, Mr. Woods continued looking for something in his yard, and Defendant
emerged from the trailer.

       Continuing his direct testimony, Mr. Woods stated that Defendant was not upset or
cursing during the ensuing conversation between Corporal Wilder and Defendant. This
directly contradicted Corporal Wilder’s testimony. At some point during the conversation,
Defendant asked Corporal Wilder if he could have a beer. Another man who was present
during the incident gave a beer to Defendant, and Corporal Wilder did not respond to

       8
        To clarify, Larry Woods’ son, Donald Woods, was also a defense witness at trial. By “Mr.
Woods,” we refer to Larry Woods, whose testimony was most relevant to the issues presented on appeal.
                                               -9-
Defendant’s drinking a beer. Mr. Woods testified that he never heard Corporal Wilder
mention Defendant being under arrest and he never heard Defendant say he would not
allow Corporal Wilder to arrest him.

       Defense counsel asked Mr. Woods what led Corporal Wilder to “put his hands on”
Defendant. Mr. Woods responded that he did not know but heard Defendant say “Why
have you got to be like that?” and Corporal Wilder say “Stop, or I’m going to taze you.”
Mr. Woods testified that Corporal Wilder then “jumped back and shot” Defendant.
Defendant fell off the stairs he was standing on and was lying on the ground on his back.
Throughout his testimony, Mr. Woods unequivocally maintained that he did not see
Defendant with a gun during the altercation. When asked whether he would have been able
to see a gun if Defendant was holding one, Mr. Wilder stated: “I was three feet away. I
stepped back around where I could see, you know. If he would have had a gun, I would
have seen the gun. I didn’t see no gun.” According to Mr. Woods, after shooting Defendant,
Corporal Wilder turned the gun on Mr. Woods. Mr. Woods testified that he put his hands
up. Mr. Woods did not see a gun on the ground near Defendant. After the shooting, officers
found it and kicked it out from under Defendant.

        On cross-examination, without any apparent foundation, the State very quickly
began to question Mr. Woods about whether he sold methamphetamine out of his trailer.
Defense counsel objected to the line of questioning and the court excused the jury. The
court conducted a jury-out hearing, during which defense counsel argued that the State had
no basis to pursue this line of questioning. The State responded by saying that Mr. Woods
had been indicted for selling drugs to a confidential informant three months prior to the
incident at issue. According to the State, the evidence that Mr. Woods sold
methamphetamine showed Mr. Woods “ha[d] motivation not to be completely honest with
what happened that day.” The State insisted that “the fact that [Mr. Woods] is a drug dealer
selling drugs from that location would suggest maybe he is not going to be fully cooperative
with police.” Without any additional proof, the trial court found the evidence relevant and
that any potential unfair prejudice was outweighed by the probative value. The State then
introduced the indictments against Mr. Woods for identification purposes only – not as
evidence. The trial court warned Mr. Woods about implicating himself in a crime and
recessed for the day to allow Mr. Woods to consult with counsel.9

        When trial resumed the next morning, defense counsel renewed his objection to the
questioning of Mr. Woods. The trial court once again overruled the objection, finding that
the allegation that Mr. Woods was selling drugs was probative “as it gives a complete story
of motivation[ ], bias, and other things that involve witnesses and a complete story of the
crime.” The jury returned to the courtroom, and as the prosecution resumed its questioning,

           9
               The same warning was extended to Mr. Woods’ son who, as noted above, was also a defense
witness.
                                                   - 10 -
Mr. Woods invoked his Fifth Amendment privilege against self-incrimination regarding
the indicted drug sales. Later in the trial after Defendant’s testimony, the trial court returned
to its earlier ruling concerning Mr. Woods’ drug charges and noted that his prior bad acts
had been proven by clear and convincing evidence.

        Tennessee Rule of Evidence Rule 404(b) states as follows:

        (b) Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs, or
        acts is not admissible to prove the character of a person in order to show
        action in conformity with the character trait. It may, however, be admissible
        for other purposes. The conditions which must be satisfied before allowing
        such evidence are:

        (1) The court upon request must hold a hearing outside the jury’s presence;

        (2) The court must determine that a material issue exists other than conduct
        conforming with a character trait and must upon request state on the record
        the material issue, the ruling, and the reasons for admitting the evidence;

        (3) The court must find proof of the other crime, wrong, or act to be clear and
        convincing; and

        (4) The court must exclude the evidence if its probative value is outweighed
        by the danger of unfair prejudice.

        We note that Rule 404(b) has been held to only apply to criminal defendants. State
v. Stevens, 78 S.W.3d 817, 837 (Tenn. 2002). However, the unusual 404(b) type of
evidence at issue here falls under Tennessee Code Annotated section 24-7-125 (2017),
which is essentially identical to Rule 404(b) except for the following language of the
statute: “[i]n a criminal case, evidence of other crimes, wrongs, or acts is not admissible to
prove the character of any individual, including a deceased victim, the defendant, a witness,
or any other third party, in order to show action in conformity with the character trait.”
Tenn. Code Ann. § 24-7-125 (known as the “Channon Christian Act” which expanded Rule
404(b)’s protections to all witnesses in a criminal case).10 Thus, section 24-7-125 makes
Mr. Woods, as a witness, within the scope of people against whom this evidence is to be
excluded.



        10
           We note that whether the statutory extension of Rule 404(b) by and through the Channon
Christian Act is constitutional is not at issue in this case, and our holding does not attempt to answer that
question as it has not been raised by either party.

                                                   - 11 -
       Obviously, the type of evidence the State successfully sought to admit against Mr.
Woods falls squarely within the scope of evidence excluded by Rule 404(b) and section
24-7-125. The State was attempting to prove Mr. Woods was of bad character in order to
show he was acting in conformity therewith when testifying. The Court of Criminal
Appeals provided a lengthy and thorough examination of precisely why the questioning of
Mr. Woods was in error. It concluded that the trial court’s decision to allow the State to
cross-examine the witness regarding prior bad acts violated Tennessee Rule of Evidence
404(b) because the prior bad acts had not been proven by clear and convincing evidence,
the evidence was not relevant to any material issue, the evidence was not admissible to
give the “complete story,” and the evidence could not be used to establish bias. Moon, 2021
WL 531308, at *13-*14.11 Indeed, neither party appears to take issue with this portion of
the Court of Criminal Appeals’ holding.

        Defendant instead argues that the Court of Criminal Appeals improperly determined
that the trial court’s error was harmless. As this Court has previously explained:

        The harmlessness of non-constitutional errors is analyzed using the
        framework provided by [Tennessee Rule of Appellate Procedure] 36(b).
        Where an error is not of a constitutional variety, Tennessee law places the
        burden on the defendant who is seeking to invalidate his or her conviction to
        demonstrate that the error “more probably than not affected the judgment or
        would result in prejudice to the judicial process.”

State v. Rodriguez, 254 S.W.3d 361, 371-72 (Tenn. 2008) (citing Tenn. R. App. P.
36(b); State v. Ely, 48 S.W.3d 710, 725 (Tenn. 2001); State v. Harris, 989 S.W.2d at 315).

       The intermediate appellate court did not discuss the issue at length—the entirety of
the discussion and determination on that issue is set forth below:



        11
             As for the standard of appellate review of this issue, this Court has previously explained that

        when we consider evidence that implicates Tenn. R. Evid. 404(b), we review the trial
        court’s admissibility ruling de novo unless the trial court substantially complied with the
        procedures outlined in Rule 404(b). If the trial court substantially complied with Tenn. R.
        Evid. 404(b), we will overturn the ruling only if the trial court abused its discretion.

State v. Clark, 452 S.W.3d 268, 287 (Tenn. 2014) (citing State v. Kiser, 284 S.W.3d 227, 288-89 (Tenn.
2009); State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997)). Here, the Court of Criminal Appeals
concluded that the trial court did not state on the record at the time of its 404(b) hearing and ruling that it
found the prior bad acts of Mr. Woods were established by clear and convincing evidence and thereby failed
to substantially comply with the procedural requirements of Rule 404(b). The intermediate court, therefore,
reviewed the trial court’s decision de novo. Again, this issue has not been raised by either party on appeal.
                                                     - 12 -
      While the trial court’s admission of Mr. Larry Woods’s prior bad acts was
      error, we nevertheless conclude that the error was harmless. Mr. Larry
      Woods’s testimony was improperly impeached by the admission of prior bad
      acts; however, Mr. Donald Woods, J.J., and Defendant all testified to
      virtually the same sequence of events as Mr. Larry Woods. Mr. Donald
      Woods and J.J. both testified that they did not see Defendant with a gun in
      his hand and that [Corporal] Wilder shot Defendant within seconds of
      removing his hand from Defendant’s face or neck. Defendant said that he did
      not pull a gun on [Corporal] Wilder. Each of the eyewitnesses gave far more
      information under oath at trial than they did in their statements to police, and
      the jury was free to conclude their testimonies were suspect. See State v.
      Bland, 958 S.W.2d 651, 659 (Tenn. 1997) (stating that the credibility of
      witnesses is resolved by the fact finder). The jury clearly rejected
      Defendant’s and the eyewitnesses’ accounts and accredited [Corporal]
      Wilder’s account that Defendant pointed a gun at [Corporal] Wilder and
      pulled the trigger. Thus, the error was harmless.

Moon, 2021 WL 531308, at *15.

        While we agree with the Court of Criminal Appeals that the improper impeachment
of Mr. Woods was error, we are inclined to disagree with its harmless error analysis. The
improper impeachment evidence arguably sullied the reputations of multiple defense
witnesses—not just that of Mr. Woods—by emphasizing the witnesses’ association with
the alleged drug dealer and their proximity to his trailer. The “drug dealer” evidence was
presented by the prosecution multiple times and in the questioning of three different
witnesses. Initially, it was introduced as evidence of Mr. Woods’ actions/character. It was
also included in the prosecution’s cross-examination of Defendant himself. The evidence
was again repeated in the cross-examination of Mr. Woods’ son. See Judge v. State, 539
S.W.2d 340, 344 (Tenn. Crim. App. 1976) (noting that the length and repeated nature of
improper remarks by a prosecutor can impact whether they were indeed harmful).

         In our view, the evidence used to convict Defendant was not overwhelming. Four
eyewitnesses in close proximity to the incident testified that they never saw Defendant
holding a gun. This includes Detective Pyrdom, one of Corporal Wilder’s fellow officers.
It also includes Larry Woods, Donald Woods (Larry Woods’ son), and J.J. (another defense
witness). This does not include Defendant himself who obviously denied he wielded a gun,
stating that his gun remained in his pants and he never pulled it out. “[T]he line between
harmless and prejudicial error is in direct proportion to the degree by which the proof
exceeds the standard required to convict.” State v. Toliver, 117 S.W.3d 216, 231 (Tenn.
2003) (internal citation omitted). And again, the State’s proof was not overwhelming.
Corporal Wilder himself—who, as Defendant points out in his brief, arguably had ample
reasons to assert Defendant drew a gun—was the only witness to say Defendant used a gun
                                           - 13 -
or otherwise struggled against him during their encounter. On the other hand, Defendant
presented multiple witnesses who gave consistent accounts undermining Corporal Wilder’s
testimony. In the end, the jury viewed all of the witnesses and chose to accredit Corporal
Wilder’s version of events, but it is extremely difficult to assess the impact the improper
impeachment may have had on the verdict under these particular circumstances.

      In sum, we agree with Defendant that the evidence of bad acts against Mr. Woods
was not trivial or harmless. We conclude that the improper impeachment of defense witness
Larry Woods more probably than not affected the judgment, and thus, the trial court
committed reversible error.

                                      III. CONCLUSION

        We hold that the standard of review for whether a criminal defendant was denied
the constitutional right to a speedy trial is de novo with deference to the trial court’s finding
of facts unless the evidence preponderates otherwise. Under this standard, Defendant’s
right to a speedy trial was not violated. However, allowing impeachment evidence of a
material defense witness without sufficient evidence and findings to support its admission
constitutes reversible error in this case. Therefore, the judgment of the Court of Criminal
Appeals is reversed and the judgments of the trial court are vacated. We remand to the
trial court for proceedings consistent with this opinion. The costs of this appeal are taxed
to the State of Tennessee.



                                         _________________________________
                                          ROGER A. PAGE, CHIEF JUSTICE




                                              - 14 -